Citation Nr: 0935637	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 
1955.  He died in July 2004.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In June 2007, the appellant testified before the 
Board at the RO.  A transcript from that hearing has been 
incorporated into the claims file.  This matter was 
previously before the Board in August 2007 at which time it 
was remanded in compliance with due process requirements.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2004; his death certificate 
lists the immediate cause of death as cardiac arrest with 
coronary artery disease listed as a condition that is due to 
(or the consequence of) the immediate cause of death.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), rated 
100 percent disabling effective August 12, 1996.  

3.  PTSD did not cause or contribute substantially or 
materially to cause the veteran's death.

4.  There are no service treatment records showing treatment 
for any cardiovascular condition or any medical evidence 
showing that a cardiovascular disorder, including coronary 
artery disease, was manifested within the first post-service 
year or is otherwise related to the Veteran's active duty 
service.

5.  The Veteran was not in receipt of compensation at the 100 
percent rate for 10 or more years prior to his death or 
continuously since his release from active duty and for a 
period of not less than 5 years immediately preceding death; 
nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established or even pled here.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.397, 3.309, 3.312 (2008).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  The five elements are:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre-adjudication VCAA notice by 
letter dated in October 2004.  In this letter as well as in a 
September 2007 letter, the appellant was notified of the 
evidence needed to substantiate the claim of service 
connection for cause of death; namely, evidence that the 
Veteran died of a service-connected injury or disease.  Thus, 
the express requirements set out by the Court in Pelegrini 
have been satisfied with respect to this issue.  Regarding 
the issue of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318, the Veteran was not provided with VCAA notice until 
November 2006, which was after the March 2005 rating decision 
on appeal.  Thus, the express requirements set out by the 
Court in Pelegrini have not been satisfied with respect to 
this issue.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case regarding both issues on appeal.  The appellant was 
notified in the October 2004 and November 2006 letters as 
well as in a September 2007 letter that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition and for a condition not yet 
service-connected, except for a statement of the conditions, 
if any, for which the veteran was service-connected at the 
time of his death).  

As a statement of the conditions for which the Veteran was 
service-connected at the time of his death was omitted from 
the VCAA notices in October 2004 and September 2007, the 
error in content is presumed prejudicial, but the presumption 
is rebutted by actual knowledge on the part of the appellant 
as she testified that the Veteran's death was caused by his 
service-connected PTSD.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA records, and private medical records 
that the appellant identified as well as obtained a medical 
opinion.  Some of these private medical records note that the 
Veteran had had a myocardial infarction in 1999, but the 
actual treatment records for this condition are not on file.  
This is despite VA notice to the appellant in October 2004, 
November 2004, November 2006 and September 2007 informing her 
specifically of what evidence VA had requested as well as 
informing her to notify VA of any other evidence or 
information that would support her claim.  Thus, the Board 
concludes that VA has made reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim and that no further assistance to the appellant is 
required to comply with the duty to assist.  Id.  

II.  Facts

The Veteran's service treatment records are devoid of 
notations or complaints regarding heart problems.  They show 
that the Veteran had a normal clinical evaluation of his 
heart at his March 1955 separation examination.

A VA outpatient record in November 1977 notes that it was the 
Veteran's first "EOVAH" visit.  His last chest x-ray 
reportedly took place in 1974.  He was assessed as having 
mild hypertension and was counseled on a low salt diet.   

The Veteran's complaints on a February 1989 VA examination 
report include left-sided chest pain.  The report is devoid 
of findings or a diagnosis related to the heart.

In an April 1989 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation, 
effective in January 1989.

On file is a February 1996 private psychiatric evaluation 
report which notes that the Veteran had a history of 
hypertension.

In May 1996, the Veteran presented to a medical clinical 
requesting psychiatric treatment.  He was noted at that time 
to have no history of hypertension or heart disease.

In January 1998, the Veteran testified before a local hearing 
officer regarding his psychiatric claim.  He said that he had 
applied for benefits with the Social Security Administration 
(SSA) and when asked if he had any medical reasons to apply 
for such benefits, to include heart problems, lung problems 
or diabetes, the Veteran stated that he had trouble breathing 
and smoked too much, although he denied receiving medical 
attention for this. 

In a February 1998 rating decision, the RO increased the 
Veteran's PTSD evaluation to 100 percent disabling, effective 
August 12, 1996.

A discharge summary from CentraState Medical Center shows 
that the Veteran was hospitalized in May 2004 with evidence 
of pneumonia and he had a noted history of congestive heart 
failure.  His discharge diagnoses included pneumonia, 
congestive heart failure, and acute exacerbation of chronic 
obstructive pulmonary disease (COPD).  

Private hospital records from Robert Wood Johnson University 
Hospital show that the Veteran was hospitalized in early June 
2004 for chest pain and shortness of breath.  He was noted to 
be well except for some recent increase in shortness of 
breath with exertion and chest pain.  His recent 
hospitalization at CentraState Medical Center for shortness 
of breath and rule out infarction was noted.  It was also 
noted that infarction had been ruled out, but an 
echocardiogram performed at that time showed global left 
ventricular dysfunction, aortic insufficiency, and some 
mitral regurgitation.  Based on these findings, the Veteran 
was referred to the Robert Wood Johnson University Hospital 
for cardiac catheterization.  Results showed that the Veteran 
had a 99% obstruction of the right coronary artery.  Similar 
findings were found on the left side as well.  In view of the 
severe nature of the Veteran's coronary artery disease, he 
underwent emergency coronary artery bypass surgery two days 
after being admitted.  These records note that the Veteran 
had a history of PTSD and was being restarted on "SSRI" and 
treated for anxiety with Xanax.  Zoloft was added for 
depression.  Late in June 2004, the Veteran was taken out of 
the intensive care unit and was discharged to a 
rehabilitation facility early in July 2004.  At discharge the 
Veteran was given instructions to follow up with his medical 
doctors in six weeks and with his psychiatrist in two weeks.  

The Admission History and Physical Examination report from 
Jackson Rehabilitation Center in July 2004 lists 
hypertension, COPD, PTSD/anxiety and coronary artery disease 
as part of the Veteran's medical history.  It also notes that 
the Veteran had had a myocardial infarction in 1999.  After 
approximately three weeks he was transferred to CentraState 
Medical Center due to a change in mental status.

Terminal treatment records from CentraState Medical Center in 
July 2004 include a discharge summary showing that when 
admitted, the Veteran had encephalopathy, questionable 
etiology, pneumonia, and increased "BUN" and creatinine.  
His condition did not improve and he became weaker.  An 
ultrasound of the Veteran's kidney revealed multiple 
metastases to the liver, probably secondary to colon cancer.  
The Veteran was intubated secondary to a drop in blood 
pressure and respiratory failure.  Despite intensive care and 
support, he expired in late July 2004.  

An autopsy report, dated July 27, 2004, contains the 
following provisional diagnoses:  Metastatic colonic 
adenocarcinoma with extensive involvement of the liver and 
intraabdominal lymph nodes; status post colon resection for 
carcinoma (unknown date); extensive atherosclerotic 
cardiovascular disease associated with severely occlusive 
trivascular calcified coronary arteriosclerosis, myocardial 
fibrosis and generalized atherosclerosis; status post 
coronary artery bypass graft/CABG with complicated post 
operative course (date of surgery 6/11/04); extensive 
constrictive pericarditis with fibrous adhesions, consistent 
with status post CABG, grafted vessels with patent lumina; 
recent episode of altered mental status associated with 
cerebral edema with brainstem herniation; bilateral pneumonia 
with a small solitary peripheral tumor-like lesion involving 
right lower lobe, with associated chronic obstructive 
pulmonary disease and athracosis; clinical history of 
hypertension, chronic renal insufficiency, history of 
myocardial infarction in 1999, anemia with thrombocytopenia, 
appendiceal carcinoid and hernia repair.

On file is a Certificate of Death showing that the Veteran 
died in late July 2004, of cardiac arrest which was due to 
(or a consequence of) coronary artery disease.

In October 2004, the appellant filed a claim for Dependency 
and Indemnity Compensation (DIC) benefits.

In April 2005, the RO received a July 1998 medical internet 
article from the Archives of General Psychiatry entitled 
"The Relationship of Depression to Cardiovascular Disease".  
This article notes that several studies have shown depression 
and its associated symptoms to be a major risk factor for 
both the development of cardiovascular disease and death 
after an index myocardial infarction.  

On file is a June 2007 "To Whom it May Concern" letter from 
Alexander Goldberg, M.D., stating that the Veteran had 
"[PTSD] which contributed to his heart attack he had months 
before his death".  Dr. Goldberg went on to note that due to 
the Veteran's heart attack and CAD, he underwent open heart 
surgery and passed away due to complications from that 
surgery.  

In a similar letter from Sanjiv G. Faldu, M.D., in June 2007, 
Dr. Faldu opined that the Veteran had "[PTSD] which may have 
contributed to his heart attack he had months before his 
death."  Like Dr. Goldberg, Dr. Faldu stated that due to the 
Veteran's heart attack and CAD, he underwent open heart 
surgery and that due to complications from that surgery, he 
passed away.

The appellant testified at a Board hearing in June 2007 that 
one of the Veteran's physicians, Dr. Scott, recommended that 
he see inpatient mental health or he was going to die of a 
heart attack.  She also said that this doctor himself died of 
a heart attack and therefore there was no evidence from him.  
The appellant also said that other than Dr. Scott, she never 
discussed with any doctors whether the Veteran's PTSD played 
any role in his cardiovascular disease.   

In July 2009, the Veteran's claims file was reviewed by a VA 
cardiology attending physician to address whether or not the 
Veteran's heart disease was caused by or aggravated beyond 
the natural course of the disease by his service-connected 
PTSD.  The attending noted that the Veteran had had a 
myocardial infarction five years prior to developing 
pneumonia and undergoing a cardiac catheterization in June 
2004 and that the catheterization revealed severe coronary 
artery disease with severe blockages in multiple vessels.  He 
also noted that the Veteran subsequently underwent coronary 
artery bypass grafts times four.  He stated that this severe 
type of coronary artery disease was not the result of PTSD or 
depression or any other psychiatric condition.  He explained 
that this cardiac disease was caused by the deposition of 
plaque in the coronary vessels and there was no scientific 
correlation between CAD due to blockages in vessels and PTSD.  
He listed the major risk factors for CAD as elevated 
cholesterol, cigarette smoking, hypertension and diabetes 
mellitus.  He said psychiatric disorders were not considered 
a risk factor or an aggravating factor for the development of 
atherosclerosis in the coronary vessels.  He noted that the 
Veteran was documented to have severe coronary artery disease 
with blockages of 70%, 99%, 100% and 90% that required bypass 
grafting.  He noted that the Veteran had also had an ejection 
fraction of 15%.  He stated the Veteran subsequently expired 
as a result of this severe cardiac disease.  He concluded by 
opining that the Veteran's death was not caused by or 
aggravated by his service-connected PTSD.  

III.  Analysis

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a). 

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, to include 
cardiovascular-renal disease and hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the probative value 
of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The probative value of medical evidence is based on 
numerous factors and determining the weight to be attached to 
such evidence is within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Veteran's death certificate shows that he died of cardiac 
arrest due to cardiovascular disease.  

At the time of his death in July 2004, the Veteran was 
service-connected for PTSD, rated 100 percent disabling, 
effective in August 1996.  

The appellant contends that the Veteran's service-connected 
PTSD contributed to his fatal cardiovascular disease.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the Veteran's death.

The Veteran's service treatment records are negative for any 
indication of heart problems and show that he had a normal 
clinical evaluation of his heart at his separation 
examination in March 1955.  The first indication of heart-
related problems is a 1977 VA record diagnosing the Veteran 
as having mild hypertension.  The first notation of coronary 
artery disease is found in private records dated in 2004, 
with references to the Veteran suffering a myocardial 
infarction in 1999.  As these diagnoses were not made within 
one year of the Veteran's service discharge nor is there any 
medical evidence linking these postservice diagnoses to 
service, service connection for the cause of the Veteran's 
death on a direct or presumptive basis is not shown.  

Regarding consideration of the Veteran's PTSD as a principal 
or contributory cause of death, there is conflicting medical 
evidence on file.  First, there are the June 2007 medical 
statements from Drs. Goldberg and Faldu, respectively, 
opining that the Veteran's PTSD "contributed"/"may have 
contributed" to the Veteran's heart attack months before his 
death.  These doctors go on to state that the Veteran's heart 
attack, along with his coronary artery disease, necessitated 
open heart surgery which was followed by postop complications 
and the Veteran's demise.   

In specific regard to Dr. Faldu's opinion that the Veteran's 
PTSD "may have contributed" to his heart attack months 
prior to his death, it is well established that medical 
opinions that are speculative, general, or inconclusive in 
nature do not provide a sufficient basis upon which to 
support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (finding doctor's opinion that "it is 
possible" and "it is within the realm of medical possibility" 
too speculative to establish medical nexus); Goss v. Brown, 9 
Vet. App. 109, 114 (1996) (using the words "could not rule 
out" was too speculative to establish medical nexus); Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed 
only in terms such as "could have been" is not sufficient to 
reopen a claim of service connection); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the Veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection). 

Moreover, neither Dr. Goldberg nor Dr. Faldu indicated that 
the claims file or any pertinent medical records were 
reviewed and no rationale was provided for their opinions.  
Thus, their cursory opinions linking PTSD to a heart attack 
months prior to the Veteran's death are not medically and 
factually supported.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal, 5 Vet. App. at 461.  See also Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

In contrast, there is the VA medical opinion rendered in July 
2009 that is based on a review of the Veteran's claims file, 
to include the Veteran's service treatment records, terminal 
hospital records and autopsy report, and is supported by 
medical rationale.  This attending cardiologist pointed out 
that the severe type of coronary artery disease that the 
Veteran had was not the result of PTSD or depression or any 
other psychiatric condition.  He explained that it was caused 
by the deposition of plaque in the coronary artery vessels 
and he noted that the Veteran was documented to have severe 
CAD with blockages of 70%, 99%, 100%, and 90% in major 
vessels that required bypass grafting.  He stated that there 
was no scientific correlation between CAD (atherosclerosis) 
due to blockages in vessels and PTSD.  He also noted that the 
Veteran had an ejection fraction of 15%.  He concluded by 
opining that the Veteran's death was not caused by or 
aggravated by his service-connected PTSD.  In light of the 
fact that this medical opinion is supported by a well 
reasoned rationale as well as a review of the Veteran's 
claims file, the Board finds it to be more persuasive than 
the cursory statements issued by the Veteran's private 
physicians in June 2007.    

Consideration has also been given to the medical internet 
information from the Archives of General Psychiatry dated in 
July 1998 noting that several studies have shown depression 
and its associated symptoms to be a major risk factor for 
both the development of cardiovascular disease and death 
after an index myocardial infarction.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, the Court has held that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Here, the internet article is general in 
nature and does not specifically relate to the facts and 
circumstances surrounding the Veteran's particular case.  In 
short, this information together with the cursory opinions 
from Drs. Faldu and Goldberg are outweighed by the well-
reasoned July 2009 VA medical opinion discussed above that 
negates a link between the Veteran's PTSD and fatal 
cardiovascular disease.

The Board has also considered the appellant's contentions to 
the effect that the Veteran's service-connected PTSD caused 
him to develop coronary artery disease which in turn caused 
his death.  However, as the record does not establish that 
the appellant possesses a recognized degree of medical 
knowledge, she lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as a diagnosis or opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that the most probative evidence 
shows that coronary artery disease and cardiac arrest, the 
causes of the Veteran's death, were not present during 
service or for many years thereafter and there is no medical 
evidence that directly or presumptively links these 
conditions to the Veteran's active duty service.  
Furthermore, the most probative evidence of record does not 
otherwise show that a disability of service origin, namely 
PTSD, was a principal or contributory cause of the Veteran's 
death.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran did not have a 
disability that was incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected disability, that was either a principal or 
contributory cause of his death.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied:  (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime; or (2) Additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA, provides a basis for reopening a claim 
finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) of this part for the relevant period specified; 
or (3) At the time of death, the veteran had a service-
connected disability that was continuously rated totally 
disabling by VA for the period specified; but was not 
receiving compensation because of certain specified 
conditions.  See 38 C.F.R. § 3.22(b).

38 C.F.R. § 3.22 was amended during the pendency of this 
appeal.  The Board does not outline the version of 38 C.F.R. 
§ 3.22(b) in effect at the time of the filing of the claim, 
as the current version clarifies and provides additional 
meanings of "entitled to receive," and the analysis of this 
case would not be different under the prior version. See 70 
Fed. Reg. 72220 (Dec. 2, 2005).

In interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims found that a surviving spouse could attempt to 
demonstrate that the veteran would hypothetically have been 
entitled to a different decision in a service-connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and under the law 
then applicable, or subsequently made retroactively 
applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 
(1997).  Under a 2000 amendment to 38 C.F.R. § 3.22, 
consideration of "hypothetical entitlement" is not allowed.  
The United States Court of Appeals for the Federal Circuit 
has recently held that the amendment does not have an 
impermissible retroactive effect and can be applied whether 
the claim was filed before or after the amendment.  See 
Rodriquez v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008).

At the time of the veteran's death in July 2004, service 
connection was in effect for PTSD rated 100 percent disabling 
effective August 12, 1996.  Thus, his total disability rating 
had been in effect for nearly eight years prior to his death.  
In short, the Veteran was not rated by VA as totally disabled 
for a continuous period of at least 10 years immediately 
preceding death; was not rated totally disabled continuously 
since his release from active duty and for a period of not 
less than five years immediately preceding death; and is not 
shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  
Moreover, there has been no allegation of CUE in any rating 
adjudication during the Veteran's lifetime nor do any of the 
other circumstances under 38 C.F.R. § 3.22(b) apply.  

As the preponderance of the evidence is against the claim for 
DIC benefits under 38 U.S.C.A. § 1318, the benefit-of-the- 
doubt standard of proof does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


